Citation Nr: 0017107
Decision Date: 06/28/00	Archive Date: 09/08/00

DOCKET NO. 96-11 656               DATE JUN 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric
disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

K. Conner, Counsel 

INTRODUCTION

The veteran had active service from July 1964 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an
April 1995 rating decision of the Department of Veterans Affairs
(VA) Reno Regional Office (RO) which denied service connection for
a skin disorder, and declined to reopen claims of service
connection for an acquired psychiatric disorder and a low back
disability on the basis that new and material evidence had not been
submitted.

By January 1997 decision, the Board denied service connection for
a skin disorder and remanded the remaining issues for additional
development of the evidence. By March 1998 decision, the Board
reopened the claims of service connection for a low back disability
and an acquired psychiatric disorder, to include PTSD, and again
remanded the matter for due process considerations and for
additional development of the evidence.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran did not engage in combat with the enemy.

3. The current record contains no credible supporting evidence that
his reported in-service stressors actually occurred.

- 2 -

4. The veteran does not currently have an acquired psychiatric
disability, including PTSD, which is related to his active military
service, any incident therein, or any reported continuous
symptomatology.

5. During and after service, he was diagnosed with a personality
disorder.

6. The service medical records reflect that the veteran sustained
a series of low back injuries in service and the record contains
medical evidence to the effect that his current low back disability
stems from those in-service injuries.

CONCLUSIONS OF LAW

1. An acquired psychiatric disability, including PTSD, was not
incurred in or aggravated by active military service. 38 U.S.C.A. 
1110, 1154(lb), 5107(a) (West 1991); 38 C.F.R. 3.303, 3.304 (1999).

2. The veteran's personality disorder is not a disease or injury
within the meaning of applicable legislation providing compensation
benefits. 38 C.F.R. 3.303(c).

3. A low back disability was incurred in active military service.
38 U.S.C.A. 1110, 5107(a) (West 1991); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims of service connection
for an acquired psychiatric disorder and a low back disability are
well grounded. Therefore, VA has a duty to assist in the
development of facts pertinent to those claims. 38 U.S.C.A.
5107(a). Consistent with such duty, the Board remanded this matter
in January 1997 and March 1998 for additional development of the
evidence. A review of the record indicates that the development
requested by prior remands has been completed to the extent
possible. Stegall v. West, 11 Vet. App. 268 (1998).

3 -

As the veteran has not identified any outstanding, relevant
evidence which may support his claims, the Board is satisfied that
all relevant facts have been adequately developed to the extent
possible; no further assistance to the veteran in developing the
facts pertinent to his claims is required to comply with the duty
to assist the veteran as mandated by 38 U.S.C.A. 5107(a).

I. Factual Background

At the veteran's June 1964 military enlistment medical examination,
no pertinent complaints or abnormalities were recorded; his spine
and musculoskeletal system were normal on clinical evaluation and
no psychiatric abnormalities were identified.

In-service medical records show that in April 1965, the veteran
sought treatment on three occasions, reporting that he had injured
his low back while lifting a box. X ray examination was negative.
In November 1965, he again sought treatment, reporting that he had
injured his back after he fell while running. The diagnosis was
lumbosacral strain with spasms on straightening. On follow-up
examination one week later, he reported he had just been in a car
accident which had aggravated his lumbosacral strain. The examiner
prescribed heat packs, pain medication, muscle relaxants, and light
duty.

The veteran was seen again in February 1966, reporting low back
pain for the past year. Examination showed questionable muscle
spasms and complaints of pain in straight leg raising. X-ray
studies showed no evidence of fracture, dislocation, or bony
destruction; there was an incidental note of a spina bifida occulta
of S-1. Later that month, he had low back therapy consisting of
rest, a bed board, heat therapy, and muscle relaxants. Physical
examination showed no neurological deficits and no atrophy of the
calves or thighs.

In March 1966, the veteran was referred to the orthopedic clinic
based on continued complaints of low back pain. He reported he had
had low back pain radiating to both legs since falling from a 25
foot cliff approximately one year earlier. He

4 -

indicated that he had been treated with pills, shots, exercises,
massage, whirlpool etc., but had obtained no relief therefrom. On
examination, he had tenderness and decreased range of motion,
although the examiner noted that this might have been voluntary as
the veteran had failed a Burns test. X-ray examination was negative
and the examiner noted that the veteran exhibited no true muscle
spasms. It was further indicated that examination showed no
objective signs to substantiate the veteran's complaints of back
pain and numbness.

Additional service medical records show that, later that month, the
veteran was hospitalized for complaints of low back pain with
radiation and numbness. He stated that he had had back pain for the
last year, although it had recently become more severe following a
fall from a 20 foot cliff, one week earlier. Physical examination
on admission showed a slight amount of tenderness over the sciatic
notch, but no palpable muscle spasms. There was full range of
motion, although the veteran was voluntarily guarding at all times.
There was no sensory, motor or reflex changes in the lower
extremities. X-rays of the lumbosacral spine were normal. The
discharge report noted that the veteran had not benefited "at all"
from treatment during hospitalization. Thus, he had been seen in
consultation with a neurosurgeon who felt that there was no
evidence of herniated disc present. The veteran also had a
neuropsychiatric consultation and it was felt by the examiner that
the veteran had an emotionally unstable personality. It was noted
that although he may have a mild amount of back pain, there was no
objective finding to substantiate this. The diagnosis was
emotionally unstable personality.

The veteran was again hospitalized in April 1966 for complaints of
low back pain. He reported that his back had hurt since April of
1965 when he fell from a cliff during a training hike. He reported
that a week or two later, he was lifting a box and heard a funny
noise in his back and it "went out." Since that time, he stated
that he had had constant pain radiating to the lower extremities
which was aggravated by standing for periods greater than five
minutes or by bending over to pick something up. However, the
examiner noted that the veteran's low back pain had not interfered
with his leisure activities, as he went on liberty regularly during
which time he claimed he "drinks and chases with the broads." The
veteran

5 -

reported a history of being seen by a psychologist at the age of 16
at his grandmother's behest; however, he indicated that he had
stopped going because he didn't think he needed to be there. He
also reported a great deal of psychopathology in his family,
including several relatives who were alcoholics. The veteran
claimed that he was currently troubled by excessive nervousness,
sleeping difficulties, nightmares, and excessive drinking and
smoking. The examiner concluded that the veteran in all probability
had a psychogenic musculoskeletal reaction (back pain), but that
the basic personality structure was of an emotionally unstable
personality. It was recommended that, if he continued to experience
problems, he should be discharged from service because his
diagnosed character and behavior disorder would not benefit from
further treatment.

The remaining service medical records show that the veteran
continued to seek treatment for complaints of low back pain on a
frequent basis. In September 1966, he was hospitalized with a
diagnosis of nonspecific colitis. During hospitalization, in
October 1966, he was given liberty and was involved in a fight,
sustaining multiple superficial lacerations to the face and upper
trunk. The following evening, he demolished his mother's car in an
accident and was treated, inter alia, for complaints of tenderness
of the coccyx area. X-ray studies revealed a fracture of the coccyx
bone. Thereafter, he was transferred to the neuropsychiatric
service. On examination, he reported a history of nervousness and
nightmares. He stated that he had been in continuous trouble
through all his school years for such things as smoking, talking
back, arguing and fighting. He also stated that he knew he was a
genius, but that emotional problems prevented him from using his
mind to its fullest extent. He stated that he had become very
intolerant of the Marine Corps and the examiner indicated that the
veteran appeared thoroughly unmotivated to return to duty. The
examiner noted that conspicuous in the veteran's presentation was
a pretense to knowledge and understanding (both general and
medical) which he did not understand. There was no evidence,
however, of neurotic anxiety or depression, nor psychosis or
organic brain disease. The examiner also noted that the veteran had
been sent to Vietnam in February 1966 and had spent most of his
time since March 1966 in the hospital or on light duty. He
concluded that the veteran's colitis was not in itself disabling
and that its persistence was in part due to his emotional

6 -

instability resulting in his not caring for the condition property.
The diagnosis was emotionally unstable personality disorder, and it
was noted that the veteran suffered from no disability which was
the result of an incident of service or which was aggravated
thereby. It was recommended that he be discharged from service.

Following his discharge from service in January 1967, the veteran
submitted claims of service connection for, inter alia, a "nervous
condition" and low back disorder, In connection with his claim, he
was hospitalized in July 1967 for observation and evaluation. On
examination, he reported that he had "been blowing his mind since
he came back from the war" and had been fighting, drinking, and
moving from one job to another. He reported that, from April to
June of 1967, he had been an in patient at the psychiatric ward of
Sacramento County Hospital, but he refused to release the records
of that treatment. He also complained of low back pain. Examination
of the back showed full range of motion and no tenderness or other
abnormality. X-ray examination was normal. Orthopedic consultation
also found no abnormalities on examination of the back. The
examiner noted that in view of the veteran's history, he might be
suffering from some minimal residuals of a previous low back
strain, but that there was no neurological abnormality to warrant
a myelogram. Psychiatric examination showed no primary psychotic or
neurotic illness. Rather, the examiner concluded that the veteran
had a personality instability dating from childhood with an
unstable family situation and many conflicts with authorities. He
stated that the diagnosis of emotionally unstable personality
disorder appeared most appropriate. The diagnoses on hospital
discharge included residuals of low back strain by history, minimal
(no physical findings at this time) and emotionally unstable
personality disorder, manifested by irresponsibility.

In a May 1967 telegram, the veteran's mother indicated that he had
developed a severe psychosis with almost total disorganization of
personality and absence of rational thinking. She stated that he
had been hospitalized for the disorder.

By September 1967 rating decision, the RO denied his claims,
finding that a low back disability was not found on most recent
examination and that a personality disorder was not a disease or
injury for VA compensation purposes.

7 -

In April 1984, the veteran was hospitalized at a private facility
with complaints of chest pain. Work-up failed to show evidence of
myocardial infarction and he left the hospital against medical
advice before work-up could be completed. The diagnoses were rule
out myocardial infarction and psychiatric disorder. Two weeks
later, he was again admitted for complaints of chest pain. On
admission, he was intoxicated and the examiner described him as an
unreliable historian. The veteran stated that he was a bond trader
from the financial district and had recently sustained heavy
losses. He also reported that he had multiple operations in Vietnam
after injuries incurred when his fighter jet was shot down over
China during the Vietnam war, and that he had spent some time in
the "Hanoi Hilton," implying that he underwent physical torture.

A July 1984 VA hospitalization report shows that the veteran was
admitted for treatment of alcohol abuse. He reported that he had
been drinking 1 1/2 quarts of whisky a day and had been using
Valium for two years. He reported that he had been an assassin in
Vietnam and stated that he continued to suffer from nightmares and
weekly flashbacks. He also reported a history of shrapnel wounds
and a right flank bayonet injury. Mental status examination showed
no thought disorder; judgment and abstraction appeared to be within
normal limits. His affect was ironic at times, but not truly
inappropriate or bizarre. The examiner noted that the veteran's
personality style was consistent with someone with PTSD, however,
his impulsiveness with temper, his blatant and expressed
prejudices, and his belligerent style went beyond what is to be
expected from PTSD. The examiner stated that i t would be difficult
to give a specific character disorder diagnosis for the veteran
until he had received adequate treatment for PTSD. As such, it was
noted that much behavior was tolerated beyond what was normal in
order to increase the chances that he would seek treatment through
the Vietnam veteran's program at the Menlo Park VA clinic. The
diagnoses on discharge included PTSD.

In July 1984, the veteran filed a claim of service connection for
PTSD. By letter dated later that month, the RO requested that he
submit a description of the traumatic events he experienced in
service. He was asked to describe the events in

8 -

detail, to include the date and place where the event occurred, as
well as the names of people involved. The RO notified the veteran
that unless the requested information was received within one year,
benefits would not be payable prior to the date of its receipt. The
veteran never responded.

The RO obtained a copy of the veteran's service personnel records
which showed a notation under the heading "Combat History" that he
participated from June 24 to August 11, 1966 in Operation DaNang in
the Republic of Vietnam. His primary duty during this period was
general warehouseman. His records show that he received the Vietnam
Service Medal with two bronze stars and the National Defense
Service Medal, but no award or decoration indicating any combat
service.

A request by the RO to the Menlo Park VA clinic for treatment
records pertaining to the veteran indicates that, while he made an
appointment in August 1984, he failed to appear for treatment. No
further records pertaining to the veteran were on file.

In October 1984, the veteran testified at a hearing at the RO. He
stated that he had had numerous problems with his low back in
service, secondary to injuries. He stated that his low back
difficulties had continued, despite the fact that he had never had
a post-service low back injury.

An October 1984 examination report from a private orthopedic
surgeon indicate that on examination, the veteran, who described
himself as a sheet rock worker, reported a history of low back pain
stemming from injuries he sustained in service. He indicated that
he had been treated with pain pills, physical therapy, a
lumbosacral brace, but had obtained no relief. The examiner noted
that during a recent period of hospitalization, X-ray examination
of the veteran's coccyx had shown malalignment of the coccygeal
bones, with remote fractures having healed in a malunited position.
A lumbar myelogram performed in May 1984 had shown a central
extradural defect at the L3-4 level and a CT of the lumbosacral
spine performed in September 1984 had shown midline bulging of all
disc levels from L3 to S1. The examiner concluded that the
veteran's "history had demonstrated service

- 9 -

connected trauma which is related to current maladies, now
adversely affecting his capabilities to undertake an aggressive
lifestyle." The diagnoses included "original back injury from
lifting boxes 4/17/65."

A December 1984 VA orthopedic examination report shows that the
examiner reviewed the veteran claims folder "at length," including
service medical records showing that he was treated on several
occasions in service for low back pain and sustained a fractured
coccyx in an automobile accident while on liberty. The examiner
also indicated that he had reviewed post-service medical evidence
showing myelographic evidence of bulging at all three lumbar levels
and misalignment of the coccyx. The diagnosis was chronic low back
pain with CT evidence of slight midline bulging at L3-4 indenting
the thecal sac and slight bulging at all lumbar levels without
definite herniation. The examiner concluded that "it is felt that
the veteran injured his low back while lifting boxes in Vietnam in
1965 and re-injured it a few months later when he fell and rolled
down the hill." He further stated that the veteran's fall "may well
have been the, result of an acute spasm in the low back just prior
to the fall."

Additional VA treatment records show that in July 1985, the veteran
was hospitalized after he overdosed on alcohol and Valium. On
examination, he claimed that he had had a bad nightmare (described
as a "flashback of a Vietnam experience") from which he awoke with
his hands around his wife's neck. He indicated that his wife then
left him and he began drinking and took a significant amount of
Valium. It was noted that he had a previous admission one year
earlier for a inpatient alcohol treatment and that he had a
previous diagnosis of PTSD "dating from his combat experiences in
Vietnam." On psychiatric examination, there was no evidence of
hallucinations or delusions and cognition was grossly intact. He
had vague homicidal ideations towards his wife. The impression of
the examiner was alcohol abuse, adjustment reaction with depressed
mood, and rule out PTSD.

Records obtained from a private hospital include an April 1985
hospitalization report showing a diagnosis of "marked Type A
personality." An April 1986

- 10-

hospitalization report shows that the veteran reported "a dramatic
history of having been a prisoner of war with severe psychological
and physical abuse." An August 1986 hospitalization report
describes the veteran as "obviously hostile" and includes an
impressions of "markedly hostile Type A personality." A November
1986 private orthopedic consultation report shows a diagnosis of
chronic lumbar and lumbosacral discogenic disease with complaints
of radiculopathy, but with no observed physical findings. The
examiner concluded that he was certain the veteran had considerable
psychological overlay and may have problems with secondary gain
since he has an ongoing battle with the federal government" in
attempting to get disability compensation.

Records from the University of California Davis Medical Center
include in pertinent part a September 1988 hospitalization report
showing a history of admissions for alcohol and polydrug abuse and
diagnoses of alcohol abuse and probable personality disorder.

Medical records from the California Department of Corrections for
the period of February 1989 to January 1990 are negative for
complaints or findings of a psychiatric disorder, including PTSD,
although the veteran reported on one occasion that he was tortured
at the Hanoi Hilton.

A January 1990 VA outpatient treatment record shows that the
veteran was seen for complaints of hemoptysis since Vietnam. He
stated he had been released from prison three days previously and
requested Valium for PTSD. The diagnosis was history of PTSD. A
March 1990 VA outpatient treatment records shows that the veteran
denied a history of psychiatric treatment. He reported that he had
been in prison for two years for writing a bad check. He also
alluded to occasional flashbacks. Mental status examination showed
mood to be irritable and affect appropriate; there were no
hallucinations, paranoia, or suicidal ideation, and insight and
judgment were good. It was noted that he had a history of ranting
rages, but had always had a good perception of reality. The
impression was "no diagnosable psychiatric illness currently."

A May 1990 hospitalization report from University of California
Davis Medical Center shows that the veteran was admitted with
complaints of chest pain and shortness of breath while watching a
television movie about Vietnam. He reported a history of torture in
Vietnam. The diagnosis was asthma exacerbation.

VA treatment records from the Reno VAMC for the period of July 1990
to December 1994 show that the veteran was seen on numerous
occasions during this period for various disorders, including chest
pain, low back pain, and chronic obstructive pulmonary disease.
These records also contain several diagnoses of alcohol abuse. In
May 1992, he reported poor sleep patterns, a 20-year history of
violent mood swings, and total memory lapses. The provisional
diagnosis was rule out PTSD. In August 1993, he requested an
appointment in the mental health clinic; the provisional diagnoses
were PTSD and alcohol use. When he reported for his appointment the
following month, he was verbally aggressive and "stormed out of the
office." It was also noted that he "refused to go to the Vet
Center." The assessment was rule out PTSD. A May 1994
hospitalization report shows that he was admitted to rule out a
myocardial infarction following complaints of atypical chest pain.
The hospitalization report noted that he indicated he had a history
of PTSD, but was uncooperative in regard to further questioning.
The diagnoses on discharge included history of PTSD-threatened
violence during hospital stay, and ethanol intoxication.

The claims folder also contains more recent medical evidence,
including a February 1993 private report of an MRI of the veteran's
lumbar spine. This study showed degenerative disc disease at the
L4-5 and L5-S1 levels and right posterolateral herniation of the
L5-S1 disc.

In September 1995, the veteran testified at a hearing at the RO
that he had been hospitalized for alcohol treatment in the past and
the examiners had recommend he receive treatment in a Vietnam
veterans' program for PTSD. However, he stated that he was in the
program for only four days before he was thrown out because he
examiners told him there was nothing they could do for him as he
was beyond help. He also stated he had been treated at the Reno
VAMC "no less than ten times in the

- 12 -

last five years" for PTSD. With respect to his low back disability,
the veteran indicated that he had injured it on numerous occasions
in service, including one episode when he strained it lifting a
"55-gallon drum of Agent Orange."

In April 1998, the veteran submitted a statement of his Vietnam
stressors. He indicated that in July 1966, he and his unit burned
two villages and shot several people. The veteran also described
several incidents which he reportedly occurred in June, July, or
August 1966, when he was participating in special operations in the
"Red Beach" area of Vietnam. During this period, he indicated that
his platoon was hit by heavy fire. On one occasion, he came across
a man hanging from a tree. He indicated that he had to leave that
man there, as he was under heavy fire. The veteran stated that "I
still see that person to his day and cannot forget that we left him
there." The veteran also indicated that he had to shoot a small
child in the chest who was holding a grenade, and that "when I
close my eyes, I can still see her."

The RO forwarded the veteran's stressor statement to the Marine
Corps Historical Center for verification. In September 1998, the
organization responded that the only specific incident alleged by
the veteran occurred in July 1966. They provided a copy of the
battalion's command chronology for that month, which indicated that
during this period, the battalion sustained no casualties, or
participated in any incident of the type alleged by the veteran.

In February 1999, the veteran underwent VA psychiatric examination
at which time he reported that he had frequent nightmares,
including hearing mortars, seeing a little girl with her head blown
off, and seeing people ripped to shreds. In a comprehensive
examination report, the examiner indicated that the veteran had
been mildly hostile and threatening during the examination and not
forthcoming with his traumatic experiences. Thus, he indicated that
he carefully reviewed the claims folder in order to understand his
claimed in-service stressors. In that respect, it was noted that
his claimed stressors were inconsistent with the objective evidence
of record, including the service department reports. It was noted
that on examination, the veteran refused to complete the Minnesota
Multiphasic Personality Inventory, but agreed to complete the
Mississippi Scale, a measure of combat-related PTSD.

13 -

He obtained a raw score of 155, described as more than one standard
deviation above the average score of veterans with combat-related
PTSD; the examiner indicated his impression that the veteran's
score represented exaggerated responding. The diagnoses included
alcohol abuse, antisocial personality disorder, and chronic back
pain. He indicated that a diagnosis of PTSD was not appropriate.

In a May 1999 VA orthopedic examination report, the diagnosis was
chronic lumbosacral sprain with mild fascial lumbosacral pain. X-
ray examination showed mild narrowing of the intervertebral disc
space at L5-S1, and mild degenerative changes with mild spurring of
L4 and L5. The examiner indicated his opinion that information in
the claims folder linked the veteran's current low back disability
to his period of service. However, he noted that the veteran had
significant Waddel signs of dramatic pain, out of proportion to
normal symptomatology. In such cases, he indicated that secondary
pain can often be related to other non physiologic matters and that
it was therefore his opinion that the veteran's subjective
symptomatology far outweighed the objective findings on physical
examination. He noted that the veteran's "subjective symptomatology
may have other explanation other than strictly anatomic mild facet
degenerative arthritis."

II. Acquired psychiatric disorder, including PTSD

Service connection for PTSD requires medical evidence diagnosing
the condition in accordance with the fourth edition of the
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a
link, established by medical evidence, between current symptoms and
an in-service stressor, and credible supporting evidence that the
claimed in-service stressor occurred. 38 C.F.R. 3.304(f) (1999).

If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor. Id; see also 38 U.S.C.A. 1154(b).

14 -

The VA General Counsel has recently held that "[t]he ordinary
meaning of the phrase 'engaged in combat with the enemy,' as used
in 38 U.S.C.A. 1154(b), requires that a veteran have participated
in events constituting an actual fight or encounter with a military
foe or hostile unit or instrumentality." The determination whether
evidence establishes that a veteran engaged in combat with the
enemy is resolved on a case-by-case basis with evaluation of all
pertinent evidence and assessment of the credibility, probative
value, and relative weight of the evidence. VA O.G.C. Prec. Op. No.
12-99, 65 Fed. Reg. 6256-58 (2000).

When PTSD is claimed as a result of combat stressors, there must be
a specific finding of fact of whether the veteran was engaged in
combat and, if so, whether the claimed stressors are related to
combat. See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v.
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki,v. Brown, 6 Vet.
App. 91 (1993). The Court has noted that it is the distressing
events rather than the mere presence in a combat zone, that may
constitute a valid stressor for the purposes of supporting a
diagnosis of PTSD. Cohen at 142 (citing Zarycki v. Brown, 6 Vet.
App. 91, 99 (1993)); Wood v. Derwinski, 1 Vet. App. 190 (1991).

If a veteran was not engaged in combat, or if he was but the
claimed stressor is unrelated to combat, the record must contain
credible supporting evidence that the non-combat stressor actually
occurred. Regarding non-combat stressors, the Court has held that
"credible supporting evidence" means that the veteran's testimony,
by itself, cannot, as a matter of law, establish the occurrence of
a noncombat stressor; nor can credible supporting evidence of the
actual occurrence of an in-service stressor consist solely of
after-the-fact medical nexus evidence. See Cohen, supra. Rather,
the record must contain service records or other independent
credible evidence to corroborate the veteran's testimony as to the
alleged stressors. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

After carefully reviewing all pertinent evidence in this case, the
Board finds that the veteran did not engage in combat with the
enemy. First, service department records show that his military
occupational specialty was warehouseman and he received no

- 15 -

military citations indicative of combat service, such as the Purple
Heart Medal or Combat Infantryman Badge. While the record indicates
he participated in Operation DaNang, the notation does not provide
confirmation that he personally "engaged in combat with the enemy,"
nor is there any indication in the other objective evidence of
record that he did so.

In that respect, it is noted that in his April 1998 stressor
statement, he reported that he had participated in several combat
operations, including operations in which he burned villages, came
under heavy fire, and killed a civilian. In addition, in clinical
settings, he has reported other combat experiences, including being
tortured at the Hanoi Hilton, having his fighter jet was shot down
over China, being an assassin in Vietnam, and sustaining combat
wounds from shrapnel and a bayonet. However, documentation from the
Marine Corps Historical Center does not verify the veteran's
accounts. In fact, there is no supporting evidence that the veteran
ever participated in any event constituting an actual fight or
encounter with a military foe, hostile unit or instrumentality.
Thus, the record does not support that he engaged in combat with
the enemy" and the provisions of 38 U.S.C.A. 1154(b) and 38 C.F.R.
3.304(d) regarding combat veterans are inapplicable to this case.

Where the record does not establish that the claimant "engaged in
combat with the enemy," his assertions of in-service stressors,
standing alone, cannot as a matter of law provide evidence to
establish an event claimed as a stressor occurred. Dizoglio v.
Brown, 9 Vet. App. 163, 166 (1996). Furthermore, as a matter of
law, "credible supporting evidence that the claimed in[-]service
event actually occurred" cannot be provided by medical opinion
based on post-service examination. Moreau v. Brown, 9 Vet. App.
389, 394-96 (1996). The burden is on the claimant to provide
"credible supporting evidence from any source" that the event
alleged as the stressor in service occurred. Cohen, 10 Vet. App. at
147.

As noted above, the record contains no credible supporting evidence
from any source to establish the existence of any of the stressors
alleged by the veteran. Other than his own highly inconsistent
statements, there is no service department or evidence from "other
sources" which objectively verifies any of his alleged

- 16 -

stressors. Thus, while the record contains medical diagnoses of
PTSD, the diagnoses, based as they are on unverified in-service
stressors, or on no stressors at all, are inadequate for a grant of
service connection. Thus, the preponderance of the evidence is
against the veteran's claim of service connection for PTSD.

Likewise, the Board has carefully reviewed the record to determine
if service connection is warranted for any other psychiatric
disability. In that regard, it is noted that the veteran has been
repeatedly diagnosed with a personality disorder. However,
personality disorders are not diseases or injuries for the purposes
of service connection. 38 C.F.R. 3.303(c), 4.9 (1999); see also
Winn v. Brown, 8 Vet. App. 510, 516 (1996). Thus, service
connection for a personality disorder, even if first noted in
service, is not authorized by law.

In addition, the record contains numerous diagnoses of alcoholism
and polysubstance abuse. The law specifically provides that no
compensation shall be paid if the disability is a result of the
veteran's own willful misconduct or abuse of alcohol or drugs. 38
U.S.C.A. 1110; 38 C.F.R. 3.1(n), 3.301(c)(2). In any event, the
Board notes that the record contains no medical evidence
demonstrating that the veteran's current alcoholism or chemical
dependency is linked or related to his military service, any
incident therein, any reported continuous symptomatology or any
service-connected disability. Thus, service connection for
alcoholism or polysubstance abuse is not warranted. Barela v. West,
11 Vet. App. 280 (1998) (holding that section 1110, by its terms,
prohibits only the payment of "compensation" for disability due to
alcohol and drug abuse; it does not bar an award of service
connection); VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998), 63 Fed.
Reg. 31,263 (1998).

III. Low back disability

Service connection may be granted for disability resulting from
personal injury suffered or disease contracted in the line of duty
or for aggravation of a pre-existing injury or disease in the line
of duty. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304,
3.306 (1999).

- 17 -

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

In this case, the veteran's service medical records reflect that he
complained frequently of low back pain which he attributed to
several low back injuries. Repeated physical and X-ray examination
failed to identify any objective pathology to substantiate his
complaints. Likewise, a January 1967 VA medical examination, 
conducted shortly after his service separation, showed no
orthopedic or neurologic abnormality of his low back. Nonetheless,
the examiner concluded that the veteran might be suffering from
some minimal residuals of a previous low back strain.

More recent medical evidence shows continued complaints of low back
pain, which have been attributed to the veteran's period of
service. For example, both an October 1984 private orthopedic
examination report and a December 1984 VA orthopedic examination
report indicate that the veteran's current low back disability
stemmed from injuries he sustained in service. On most recent VA
orthopedic examination in May 1999, the diagnosis was chronic
lumbosacral sprain with mild fascial lumbosacral pain and
degenerative changes. The examiner indicated his opinion that
information in the claims folder linked the veteran's current low
back disability to his period of service.

Based on the foregoing medical evidence, the Board concludes that-,
service connection for a low back disability is warranted. While
the medical evidence to a great extent indicates that the veteran's
subjective low back symptomatology far outweighs the objective
findings on physical examination, that evidence goes to the
appropriate rating to be assigned, which is not a question for the
Board at this point. See Grantham v. Brown, 114 F.3d 1156 (Fed.
Cir. 1997).

- 18 - 

ORDER 

Service connection for an acquired psychiatric disorder, to include
PTSD, is denied. 

Service connection for a low back disability is granted.

J.F. GOUGH
Member, Board of Veterans' Appeals


19 - 



